Exhibit 10.1
CONTRACT FOR SALE
Of
SOLYNDRA PANELS
This Agreement (“Agreement”) is entered into by and between Solyndra Inc.
(“SELLER”) and Solar Power Inc. (“BUYER”).

1.   Sale of Goods. BUYER hereby agrees to purchase from SELLER and SELLER
agrees to sell to BUYER the Panels (the “Goods”) described in Exhibit A attached
hereto in the quantities provided on Exhibit B attached hereto.

2.   Price & Payment.

  (a)   Price. The price for the Goods shall be set by mutual agreement;
recognizing prevailing market conditions and performance to product
specification and will include cost, labor and engineering benefits associated
with the utilization of SELLER’S panels and mountings.     (b)   Commitment.
SELLER agrees that performance to product specification will determine product
value to BUYER. Value determination of Solyndra Panels includes receiving CEC or
similar listings based on Wpe or equivalent performance metrics. Additionally,
Seller warrants that Panel name plate rating will be equal to or greater than
154 Wp or equivalent. BUYER agrees that upon successful demonstration of Panel
performance of agreed upon specifications BUYER will be obligated to purchase
completed Panels at the prices designated in Exhibit [ ].     (c)   Credit.
Subject to satisfactory credit review by SELLER, Solyndra agrees to grant to
BUYER a credit limit in the amount to be determined at time of purchase order
release by Buyer. BUYER acknowledges that SELLER will not be obligated to
deliver to BUYER additional panels exceeding the value of the credit limit.    
(d)   Payment. Upon placement of purchase order, BUYER agrees to place a 10%
deposit at initial release of each shipment. Each purchase order shall be
transparent to SELLER and BUYER agrees to pass through all product payments to
SELLER as received by BUYER until SELLER is paid in full. BUYER shall

 



--------------------------------------------------------------------------------



 



      make payment for the Goods no later than the terms as mutually agreed.
Payment will be by company check wire transfer or other means of payment as
agreed and accepted by SELLER.     (e)   Currency. BUYER and SELLER shall
jointly designate the appropriate currency for the conduct of this agreement.
BUYER and SELLER shall agree upon an acceptable rate of exchange between their
two currencies. The rate of exchange shall be fixed for the period of this
agreement. Fluctuations of 5% in exchange rate values shall be accepted by both
SELLER and BUYER. Should exchange rate values fluctuate greater than 5%, BUYER
and SELLER agree to share equally in the currency value fluctuation whether
favorable or unfavorable to BUYER or SELLER’S native currency.     (f)   Taxes.
Any and all taxes, duties, and penalties such as but not limited to customs
duties, sales taxes, import duties, tariffs, taxes, surcharges and assessments
imposed or levied by government bodies in connection with BUYER’S purchase under
this agreement shall be the responsibility of the BUYER.

3.   Forecast. On or before 12/31/2007, SELLER will notify BUYER of the expected
productions that will be available to BUYER between May 1, 2008 and December 31,
2008. On the basis of this forecast, BUYER will issue a schedule of purchases by
calendar quarter to SELLER. The schedule shall be in the format of letter of
intent or any method of formal notification agreed by both parties, will be
signed by both SELLER and BUYER and will be formally attached to and made a part
of this purchase agreement. Forty-five (45) days prior to the beginning of each
calendar quarter, during such period, SELLER will schedule the quarterly
quantities to monthly quantities for delivery in that period. On the basis of
the monthly schedule, BUYER will release a firm order within one (1) week of
receipt of monthly quantities notification, which will be confirmed by an order
confirmation by SELLER within one (1) week of receipt of firm order.

4.   Delivery.

  (a)   Deliveries. The Purchase Order shall specify a delivery date mutually
acceptable to the SELLER and BUYER (“Delivery Date”). BUYER shall give SELLER
reasonable notice of any changes in delivery instructions. If the BUYER’S
construction or other project for which the equipment and/or materials are
required is delayed, BUYER may delay acceptance of goods by up to two (2) weeks
without consequence. If BUYER delays acceptance of goods by more than four (4)
weeks, but less than twelve (12) weeks, BUYER shall pay for warehousing, storage
and handling of goods. After twelve (12) weeks, SELLER may choose to sell stored
goods to other customers and charge buyer a 2% re-scheduling fee.

 



--------------------------------------------------------------------------------



 



  (b)   Late Deliveries by the SELLER. If SELLER is delayed in providing goods
by up to four (4) weeks, there will be no consequence to SELLER. For delays
between four (4) and twelve (12) weeks, SELLER will provide a 1% price reduction
for the late shipment(s) only. For delays in excess of twelve (12) weeks, BUYER
may choose either a 2% price reduction for late shipment(s) only, or BUYER may
cancel the specific delinquent Purchase Order but may not cancel the balance of
the existing contract.

5.   Reschedules.

      SELLER agrees to allow re-schedules within a mutually agreed upon period;
allowing up to 50% of planned shipment quantities to be rescheduled. SELLER will
allow cancellation of Panel deliveries with a 2% re-stocking fee. BUYER
acknowledges that upon cancellation of backlog, SELLER is released to market the
re-scheduled Panels to other customers.

6.   Disclaimers and Warranty.

  (a)   Title.
SELLER warrants that as of the delivery of the Panels FOB SELLER’S address as
provided above, it has good title to the Panels; free from any security
interest, lien or other encumbrance.     (b)   Material Defects.
SELLER warrants that, at the time of delivery of the Panels FOB SELLER’S
address, the Panels shall meet the agreed upon conditions and specifications
described in Exhibit A and are free of defects in materials and fabrication.
Product performance shortfalls shall be priced in accordance with 2(a). BUYER
shall have the right and obligation to inspect the Panels on arrival and, within
thirty (30) days of receipt, BUYER must give specific written notice to SELLER
of any problems or defects associated with the Panels at the time of delivery.
Failure to provide such specific written notice within said thirty (30) day
period shall result in BUYER’S deemed acceptance of the Panels.     (c)  
Exclusions from Warranty.
Excluded from the warranty are problems due to accidents, misuse,
misapplication, storage damage, delivery damage, negligence, or other harm to
the Panels, provided SELLER is not the direct actual cause of such problems.
BUYER shall not modify Panels or Modules frames in any way without express
written agreement by Solyndra Inc.     (d)   No Other Warranty.
EXCEPT AS SPECIFICALLY PROVIDED HEREIN IN ATTACHMENT A, SELLER DOES MAKE AND
HEREBY DISCLAIMS ANY AND ALL OTHER WARRANTIES AND GUARANTEES OF ANY KIND OR

 



--------------------------------------------------------------------------------



 



      NATURE WHATSOEVER, INCLUDING WITHOUT LIMITATION ANY EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OF FITNESS FOR A PARTICULAR PURPOSE.

7.   Nondisclosure.

By virtue of this Agreement, BUYER may have access to information that is
confidential to SELLER (“Confidential Information”). Confidential Information
shall include, but not be limited to, the terms and pricing under this
Agreement, the technical and other specifications for the Panels and all
information identified as confidential. Confidential Information shall not
include information that: (a) is or becomes a part of the public domain through
no act or omission of BUYER; (b) was in the BUYER’S lawful possession prior to
the disclosure and had not been obtained by BUYER either directly or indirectly
form the disclosing party; (c) is lawfully disclosed to the BUYER by a third
party without restriction on disclosure; (d) is independently developed by
BUYER; and (e) BUYER will not deconstruct Modules or panels for the purpose of
reverse engineering. BUYER agrees to hold Confidential Information in confidence
during the term of this Agreement and for a period of three (3) years after
termination of this Agreement. BUYER agrees that unless required by appropriate
legal process, BUYER shall not make Confidential Information available in any
form to any third party or to use Confidential Information for any purpose other
than the implementation of this Agreement. BUYER agrees to take all reasonable
steps to ensure that Confidential Information is not disclosed or distributed by
its employees, representatives or agents in violation of the terms of this
Agreement.

8.   Limitation of Liability.

IN NO EVENT SHALL SELLER BE LIABLE FOR ANY INDIRECT, INCIDENTIAL, PUNITIVE,
SPECIAL OR CONSEQUENTIAL DAMANGES, OR DAMAGES FOR LOSS OF PROFITS, REVENUE, OR
USE INCURRED BY BUYER OR ANY THIRD PARTY, WHETHER IN AN ACTION IN CONTRACT, OR
TORT, OR OTHERWISE EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. SELLER’S
LIABILITY FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL
IN NO EVENT EXCEED THE PURCHASE PRICE OF THE PANELS. THE PROVISIONS OF THIS
AGREEMENT ALLOCATE THE RISKS BETWEEN SELLER AND BUYER. SELLER’S PRICING REFLECTS
THIS ALLOCATION OF RISK AND BUT FOR THIS ALLOCATION AND LIMITATION OF LIABILITY,
SELLER WOULD NOT HAVE ENTERED INTO THIS AGREEMENT.

9.   Taxes.

BUYER will be responsible for any and all city, state and federal taxes,
including, without limitation, sales and use taxes with respect to the purchase
of the Panels. BUYER agrees to pay such taxes directly or to reimburse SELLER
for all such taxes,

 



--------------------------------------------------------------------------------



 



whether imposed on BUYER, required to be collected by SELLER, or imposed on
BUYER in connection with this Agreement.

10.   Force Majeure.

SELLER shall not be deemed to be in default of any provisions of this Agreement,
or for failures in performance, resulting from acts or events beyond its
reasonable control. Such acts shall include but not be limited to acts of God,
civil or military authority, civil disturbance, war, strikes, fires, other
catastrophes, labor disputes, parts or materials shortages, failure of
suppliers, acts of governmental authorities not arising out of any violation of
law by SELLER, or other events beyond SELLER’S reasonable control.

11.   Miscellaneous.

  (a)   This Agreement, and all matters arising out of or relating to this
Agreement, shall be governed by the laws of the state of California, and shall
be deemed to be executed in California.     (b)   Any legal action or proceeding
relating to this Agreement shall be instituted solely in a state or federal
court in the county of Santa Clara, California. SELLER and BUYER agree to submit
to the jurisdiction of, and agree that venue is proper in, these courts in any
such legal action or proceeding.     (c)   All notices, including notices of
address change, required to be sent hereunder shall be in writing and shall be
deemed to have been given when mailed by first class mail or by fax to the
address listed below.     (d)   To secure payment and performance of all BUYER’S
obligations hereunder, SELLER hereby retains title to Panels and a security
interest therein until payment in full and performance by BUYER of all said
obligations. When requested by SELLER, BUYER shall duly acknowledge this
Agreement, and execute, acknowledge and deliver to SELLER, in SELLER’S usual
form, a supplement hereto, security agreement, financing statement, and other
appropriate instructions to constitute Panels are the unencumbered security for
the obligations of BUYER hereunder, or to enable SELLER to comply with all
applicable filing or recording laws.     (e)   In the event any provision of
this Agreement is held to be invalid or unenforceable, the remaining provisions
of this Agreement will remain in full force.     (f)   The waiver by either
party of any default or breach of this Agreement shall not constitute a waiver
of any other or subsequent default of breach.

 



--------------------------------------------------------------------------------



 



      Except of actions of non-payment or breach of SELLER’S proprietary rights,
no action, regardless of form, arising out of or in connection with this
Agreement may be brought to either party more than one year after the cause of
action has accrued.     (g)   BUYER agrees to comply fully with all relevant
export laws and regulations of the United States (“Export Laws”) to assure that
the Panels are not (1) exported, directly or indirectly, in violation of Export
Laws; or (2) intended to be used for any purposed prohibited by the Export Laws.
BUYER agrees that the Panels will only be used or operated in the United States
and other nations or territories approved in writing by SELLER. BUYER agrees to
execute and deliver to SELLER such documents as SELLER considers necessary to
comply with the Export Laws.     (h)   Nothing in this Agreement shall be
construed to create a partnership, joint venture, ore agency relationship
between the parties. The parties acknowledge that the SELLER is free to sell
Solyndra products to other parties and BUYER is free to purchase solar panels
from third party suppliers whose goods compete with SELLER’S Panels.     (i)  
This Agreement constitutes the complete agreement between the parties with
respect to is subject matter and supersedes all prior or contemporaneous
agreements, understandings, representations, discussions, proposals, literature,
and the like, written or oral. Any previously existing agreement(s) and/or
purchase order(s) shall be governed by the terms and conditions contained in
this Agreement. This Agreement may not be modified or amended except in writing,
signed by a duly authorized representative of each party; no other act,
document, usage or custom shall be deemed to amend or modify this Agreement. It
is expressly agreed that the terms of this Agreement shall supersede the terms
in any BUYER purchase order or other ordering document, if any.     (j)   In any
proceeding brought to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs incurred.     (k)   This Agreement shall be construed as to its fair
meaning and not strictly for or against either party.     (l)   This Agreement
may be executed in one or more counterparts, each of which shall be considered
an original document but all of which together shall constitute one agreement
and by facsimile which shall nonetheless be considered original signatures.    
(m)   Neither SELLER nor BUYER may assign its rights or delegate its obligations
under this agreement without prior written consent of the other party, which may
be given or withheld in such party’s sole discretion

 



--------------------------------------------------------------------------------



 



      which shall not be unreasonably withheld; provided, however, that SELLER
may assign its rights under this Agreement, including without limitation all
payments and rights to payment hereunder to any party or parties providing
financing to SELLER or its affiliates. BUYER agrees upon request, to execute a
consent to such assignment including rights of such financing parties to cure
any defaults by SELLER hereunder and, at their election, to assume this
Agreement and other customary provisions.

     
For: Solyndra, Inc.
  For: Solar Power, Inc.
 
   
By:
  By:
 
   
Title:
  Title:
 
   
Date:
  Date:

 